Citation Nr: 1213950	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  05-17 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  New and material evidence to reopen a claim for service connection for bilateral pes planus (flat feet).

2.  New and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.

5.  Entitlement to service connection for alcohol abuse.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for liver damage.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service with the U.S. Army from August to December 1979, with the U.S. Air Force from March 1980 to January 1981, and with the U.S. Army from March 1981 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied the Veteran's application to reopen claims for service connection for bilateral pes planus and for an acquired psychiatric disorder, and denied his claims for service connection for alcohol abuse, hepatitis C, and liver damage. 

In October 2005, the Veteran testified during a hearing before RO personnel, and, in February 2012, he testified during a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for service connection for bilateral pes planus, for an acquired psychiatric disorder, for hepatitis C, and for liver damage are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1993 decision, the RO denied service connection for an acquired psychiatric disorder.  Although the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued, he did not file a substantive appeal with respect to this issue and he did not submit new and material evidence within the one year appeal period. 

2.  In a February 2000 decision, the Board denied entitlement to service connection for bilateral pes planus.  

3.  Evidence received since the May 1993 and February 2000 decisions includes relevant service treatment records.  

4.  The evidence reflects a diagnosis of alcohol dependence.  


CONCLUSIONS OF LAW

1.  The claim seeking service connection for bilateral pes planus is subject to reconsideration.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(c) (2011).

2.  The claim seeking service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is subject to reconsideration.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(c) (2011).

3.  Entitlement to direct or primary service connection for alcohol dependence is prohibited as a matter of law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§ 3.301(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011). 

As regards matters for reconsideration, as the Board is granting this aspect of the appeal, there are no further VCAA duties with respect to these issues.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As regards the claim for service connection for alcohol abuse, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. 
§ 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to alcohol abuse.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001); see also VAOPGCPREC 5-2004 (June 23, 2004). 

Reconsideration of Claims for Service Connection

Service connection for an acquired psychiatric disorder was denied in a May 1993 RO rating decision.  The Veteran filed a NOD in June 1993 and a SOC was issued in August 1993; however, the Veteran's May 1994 substantive appeal (VA Form 9) did not include this issue.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Service connection for bilateral pes planus was denied in a February 2000 Board decision.  This decision is final.  38 U.S.C.A. § 7104. 

Generally, a claim which has been denied in a final unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b); 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received. 38 C.F.R. § 3.156(c).

This case is somewhat complicated by the fact that the Veteran entered active service on three separate occasions using three different social security numbers - none of which include the social security number that he is currently using and has been verified as accurate.  Consequently, it appears that not all of the Veteran's service records were associated with his claims file when the claims for service connection for bilateral pes planus and for an acquired psychiatric disorder were last finally adjudicated.

A February 2003 Report of Contact notes that the Veteran had multiple social security numbers under which he had applied for benefits.  The RO requested a folder from the Records Processing Center (RPC).  Thereafter, it appears that at least two separate folders were consolidated.  The additional records received included a claim for service connection for a nervous condition that the Veteran filed after his second period of service with the Air Force in January 1981, which was denied by the RO because he failed to report to a VA examination.  Additional records also included the Veteran's service treatment records for his second period of active service.  In addition, the RO obtained the Veteran's clinical records from Malmstrom Air Force Base (AFB) in June 2010.  These records include treatment notes from the mental health clinic and are directly relevant to the Veteran's claim for service connection for an acquired psychiatric disorder.  

Relevant service records include those related to a claimed in-service event, injury, or disease or any additional service records forwarded by the Department of Defense or service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(i) & (ii).  Because the Board finds that the addition service records associated with the claims file are new and material, reconsideration of the claims for service connection for bilateral pes planus and for an acquired psychiatric disorder is warranted.


Service Connection for Alcohol Abuse

The Veteran asserts that his current alcohol dependence had its onset in service.  During the February 2012 Board hearing, he testified that he began drinking in service and got addicted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service, but no compensation shall be paid if the disability is the result of the person's abuse of alcohol.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, service connection cannot be granted for any disease or injury incurred in active service if it is the result of the Veteran's own willful misconduct, or due to abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.301(a).  The abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user.  38 C.F.R. § 3.301(d). 

The Veteran's claim for entitlement to direct or primary service connection for alcohol abuse or dependence is explicitly prohibited by law and regulation.  In making a determination, the Board is bound by the applicable statutes, regulations, instructions by the VA Secretary, and precedent opinions of VA General Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Therefore, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for bilateral pes planus is reconsidered.

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is reconsidered.

Entitlement to service connection for alcohol abuse is denied.


REMAND

Because the Board is ordering reconsideration of the claims for service connection for bilateral pes planus and for an acquired psychiatric disorder and the RO has not considered either claim on the merits, a remand is warranted so that the RO can adjudicate these matters in the first instance and avoid any prejudice to the Veteran. See e.g., Bernard v. Brown, Vet. App. 384 (1993).  In addition, the Board finds that additional development is needed with respect to these claims and the other claims remaining on appeal.

The Veteran asserts that his preexisting bilateral pes planus was aggravated by service.  A March 1979 enlistment examination notes that the Veteran had pes planus and was given a L2 profile (fit for most duties).  In November 1981, during his third period of active service, he complained of back pain while standing and was referred to the podiatry clinic.  He was diagnosed with plantar fascial strain and given custom arch supports.  He was given a profile, which allowed him to run in running shoes rather than combat boots.  In March 1982, his discharge examination report noted that his lower extremities were normal; however, on the report of medical history, the Veteran endorsed having a history of foot trouble.  Post-service treatment records do not show any treatment for pes planus; however, the Veteran testified that that he continues to have foot trouble.  

Given the in-service complaints of foot trouble and diagnosis of plantar strain, the Veteran's assertions of aggravation and continued foot trouble, and the absence of any current medical opinion on the question of aggravation, the Board finds that a VA examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran asserts that his current psychiatric disorder, diagnosed as paranoid schizophrenia, had its onset in service.  There were no complaints, treatment, or diagnoses related to a psychiatric disorder during the Veteran's first period of active service.  A March 1979 psychiatric consultation note indicated that he had an adjustment reaction of adolescence and saw a school counselor, but did not have a psychiatric disorder and was recommended for service.  An October 1979 examination report notes that the Veteran was being examined for discharge for convenience of the government (Army Chapter 5).  His psychiatric evaluation was normal.  

During the second period of active service, the record reflects that the Veteran began complaining of having trouble sleeping at night in July 1980.  He also reported having a fear of dead animals and a distaste for his animal control job.  The assessment was no mental illness.  Records from Malstrom AFB indicate that the Veteran underwent a Minnesota Multiphasic Personality Inventory (MMPI) later that month in July 1980.  It was noted that the results suggested paranoid schizophrenia with some somatic complaints and that the Veteran was expected to suffer from distress syndrome (nervousness, anxiety, depression with pervading hostility and suspicion).  Follow-up records note the Veteran's situational problems in service, depression, nervousness, and inadequate characterological features.  In December 1980, the same psychologist who noted that the MMPI suggested paranoid schizophrenia stated that the Veteran had multiple behavioral incidents, was under investigation for fraudulent enlistment, and was being prepared for an administrative discharge, which was being slowed down by the Office of Special Investigations (OSI).  It was noted that he exhibited inadequate and characterological features, was very non-conforming and had some borderline features.  The psychologist called the squadron and OSI and "told them to hurry up and get [the Veteran] out."  It was noted that he would be continued to be seen for support until the administrative decision.  Other notes reflect situational depression and anxiety.  His personnel records reflect that he was discharged under honorable conditions under Air Force Manual (AFM) 39-12 for unsuitability.  The separation code notes discreditable incidents.

The Veteran's service treatment records from his third period of active duty reflect that his psychiatric evaluation was normal during a September 1981 routine medical examination.  In March 1982, the Veteran swallowed his dog tags and several days later he underwent a mental status evaluation for discharge.  It was noted that his behavior was passive, his level of alertness was dull, his level of orientation was fully oriented, his mood or affect was flat, his thought process was clear, his thought content was normal, and his memory was good.  It was noted that he was mentally responsible and met the retention requirements.  The discharge psychiatric evaluation was normal; however, the Veteran endorsed a history of loss of memory or amnesia, and nervous trouble of any sort.  

During the Board hearing, the Veteran testified that he first began hearing voices in March 1982 and that it was his sergeant's voice that told him to swallow his dog tags.

An August 1993 VA discharge summary reflects that the Veteran was hospitalized after hearing voices and had a history of schizophrenia and alcohol dependency.  It was also noted that he had been using cocaine the week before being admitted and that he was last hospitalized the month before.  

In this case, the Veteran had behavioral and psychiatric problems during his second and third periods of active service, but no clinical psychiatric diagnosis was made.  Although a psychologist noted that the MMPI suggested paranoid schizophrenia, this same psychologist later indicated that the Veteran had inadequate characterological features and situational anxiety/depression.  Given the Veteran's in-service symptoms, his current diagnosis of paranoid schizophrenia, and his assertions as to a nexus, the Board finds that a VA examination and medical opinion is also needed to resolve the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

The Veteran asserts that he became infected with hepatitis C during service.  During the Board and RO hearings, he testified that he had unprotected sex with multiple women during service and contracted gonorrhea.  He implied that he was infected with hepatitis C at the same time.  A review of his service treatment records reflects that the Veteran was diagnosed with and treated for gonorrhea in January 1982.  Post-service, an August 1993 VA discharge summary reflects that a hepatitis screen showed that the Veteran was positive for hepatitis C.  Given the Veteran's assertions that he contracted hepatitis C while engaging in unprotected sex during service, service records showing treatment for gonorrhea, and absence of a medical opinion addressing the etiology of his hepatitis C, the Board finds that a VA examination is warranted.  

As the Veteran asserts and the medical evidence suggests that his liver damage is due, in part, to hepatitis C, this issue is inextricably intertwined with the claim for service connection for hepatitis C and must be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, a remand of this matter is warranted as well.

As alluded to above, there are some unique circumstances surrounding the Veteran's case that warrant further development.  As noted, the Veteran entered service on three separate occasions using three different social security numbers and he is currently using another social security number, which has been verified as accurate.  Therefore, there are at least four possible social security numbers that the Veteran's records could be associated with.  He was investigated by the Air Force OSI for fraudulent enlistment, but it does not appear that charges were brought.  The RO attempted to obtain these records, but the Air Force OSI indicated that the records had been destroyed and noted that there were several Army case files listed for the Veteran under a different social security number.  The RO requested additional information from the Army Criminal Investigation Command who responded by indicating that they did not have any records and suggesting that the RO contact the National Personnel Records Center (NPRC).  The Board notes that the RO has the Veteran's military personnel records from his second period of service with the Air Force, but none of his Army personnel records from his first and third periods of service.  The RO attempted to obtain the Veteran's entire personnel records from the NPRC in August 2009, but the NPRC indicated that it did not have these records under the three social security numbers provided.  The Board notes, however, that the RO did not include the social security number used by the Veteran during his first period of service.  Therefore, another attempt to obtain the Veteran's military personnel files from the NPRC should be made using the social security number provided by the Veteran for his first period of service.

The Board also notes that the Veteran has been incarcerated several times.  VA treatment records indicate that he was recently incarcerated at Elkton Federal Prison for social security fraud and identity theft.  Given the Veteran's possible history of fraud against the government and identify theft, the Board finds that additional information should be obtained concerning the nature of these crimes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate authority to verify the nature and circumstances of the Veteran's offenses associated with his incarceration in the Elkton Federal Prison.  Obtain any available medical records.

2.  Request the Veteran's Army personnel files from the NPRC using the social security number listed during his first period of active service (from August to December 1979).

3.  Schedule the Veteran for a VA examination to assess the nature and etiology of his claimed bilateral pes planus.  The claims file should be made available to the examiner, and the examiner must indicate that the claims file was reviewed.

The examiner should state whether the Veteran currently has bilateral pes planus.  If so, the examiner should state whether there was any increase in this disability in service and, if yes, whether the increase in disability during service was due to the natural progression of the pre-existing condition.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  Schedule the Veteran for a VA examination to assess the nature and etiology of his claimed acquired psychiatric disorder.  All necessary tests should be conducted, to include a MMPI, and these tests should be compared to the results noted in July 1980.

The examiner should identify all current psychiatric and personality disorders.  With respect to each psychiatric disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder is related to or had its onset in service.  The examiner should specifically address the multiple psychiatric symptoms and behavioral problems noted in service and described above, and the Veteran's more recent reports of having heard the voice of his sergeant tell him to swallow dog tags in March 1982.  

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5.  Schedule the Veteran for a VA examination by an appropriate VA examiner to determine whether hepatitis C is related to service.  The claims folder must be made available to the examiner and clinical history and findings should be reported in detail. 

The examiner should state specifically whether it is at least as likely as not (a 50 percent probability or more) that hepatitis C is of service onset based on the lay and clinical history in this regard.  In rendering this opinion, the examiner should consider the Veteran's reports of unprotected sex during service, treatment for gonorrhea during service, post-service treatment records indicating a history of cocaine use, and any other risk factors reported by the Veteran.

If it is determined that the Veteran's hepatitis C is related to service, the examiner should state whether the disease has resulted in liver damage.

6.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


